STEPHON SAMPLE, Defendant Below, Appellant,
v.
STATE OF DELAWARE, Plaintiff Below, Appellee.
No. 99, 2009
Supreme Court of Delaware.
Submitted: March 24, 2009
Decided: June 5, 2009
Before STEELE, Chief Justice, HOLLAND and BERGER, Justices.

ORDER
RANDY J. HOLLAND, Justice
This 5th day of June 2009, upon consideration of appellant's opening brief and appellee's motion to affirm, it appears to the Court that:
(1) This appeal is from the Superior Court's denial of appellant's motion for disqualification that appellant filed in connection with his second motion for postconviction relief. Appellant's postconviction motion and related motions are pending in the Superior Court.
(2) Under the Delaware Constitution, only a final judgment may be reviewed by this Court in a criminal case.[1] In appellant's case, the order of the Superior Court denying his motion for disqualification is an interlocutory order and not a final criminal judgment.[2] As a result, the appeal fails to invoke the jurisdiction of this Court.
NOW, THEREFORE, IT IS ORDERED, sua sponte, that this appeal is DISMISSED pursuant to Supreme Court Rule 29(c).[3]
NOTES
[1]  Del. Const. art. IV, § 11(1)(b); State v. Cooley, 430 A.2d 789, 791 (Del. 1981).
[2]  Paskins v. State, 2002 WL 1733317 (Del. Supr.); Sanders v. State, 1998 WL 255390 (Del. Supr.); Crist v. State, 1997 WL 45073 (Del. Supr.).
[3]  See Del. Supr. Ct. R. 29(c) (providing in pertinent part that the Court may dismiss sua sponte an appeal from any interlocutory order when the appeal manifestly fails on its face to invoke the jurisdiction of the Court and where the Court concludes, in the exercise of its discretion, that the giving of notice would serve no meaningful purpose and that any response would be of no avail).